364 U.S. 280 (1960)
LUCKENBACH STEAMSHIP CO., INC.
v.
UNITED STATES ET AL.
No. 848.
Supreme Court of United States.
Decided June 27, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
Mark P. Schlefer, John Cunningham and Israel Convisser for appellant.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Charles H. Weston, Robert W. Ginnane and H. Neil Garson, for the United States and the Interstate Commerce Commission, appellees; Jeremiah C. Waterman, Edward M. Reidy and Raymond A. Negus for other appellees.
PER CURIAM.
The judgment of the United States District Court for the District of Delaware, so far as it relates to the suspension of rates phase of the dispute, is vacated and the case is remanded to the District Court with instructions to dismiss the cause as moot. United States v. Amarillo-Borger Express, 352 U.S. 1028; Atchison, T. & S. F. R. Co. v. Dixie Carriers, 355 U.S. 179. With respect to the antitrust phase of the dispute, the judgment of the District Court is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS dissent on the holding of Georgia v. Pennsylvania R. Co., 324 U.S. 439.